DETAILED ACTION

Response to Amendment

	Amendments and response received 10/08/2021 have been entered. Claims 1-6 and 8-17 are currently pending in this application. Claims 1-6, 8 and 10-14 have been amended and claim 7 canceled by this amendment. Claims 15-17 have been newly added. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention to which the claims are directed. 

Claim Interpretation

In light of the amendments to the claims, the introduction of the sensor and processor as structural elements which implement the functions provides sufficient tangible elements to overcome the invoking of means-plus-function. 

Allowable Subject Matter

Claims 1-6 and 8-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches detecting a respective operation on each of a plurality of feeding units, wherein based on the first feeding unit and the second feeding unit being different, controlling includes displaying, as the process, a predetermined screen on the display, wherein, based on the first feeding unit and the second feeding unit being the same, controlling includes executing, as the process, the predetermined printing on a sheet fed from the second feeding unit, and wherein, from when the predetermined screen is displayed until the sensor detects an operation on any of the plurality of feeding units, the predetermined screen is not displayed in response to the command to execute the predetermined printing.
The closest prior art, Osamu Azami et al (US 20100178067 A1), teaches A printing apparatus including one or more feeding units includes: a sheet size determining unit which determines a sheet size of a sheet, on which print data are printed, in predetermined order; a print control unit which stores a designated size, which is the sheet size determined by the sheet size determining unit, in a storage unit; a feeding unit selector which selects the feeding unit on the basis of the designated size, wherein when the sheet size set in the feeding unit selected by the feeding unit selector is different from the designated size and the second process is designated by the process selection information, the print control unit selects the feeding unit on the basis of the replacement size of the designated size. When the sheet size set in the selected feeding unit is identical to the replacement size, the printing is executed on the sheet of the selected feeding unit. The prior art fails to explicitly disclose based on the first feeding unit and the second feeding unit being different, controlling includes displaying, as the process, a predetermined screen on the display; wherein, from when the predetermined screen is displayed until the sensor detects an operation on any of the plurality of feeding units, the predetermined screen is not displayed in response to the command to execute the predetermined printing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
October 19, 2021